Citation Nr: 0731047	
Decision Date: 10/02/07    Archive Date: 10/16/07

DOCKET NO.  03-15 728	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois



THE ISSUE

Entitlement to service connection for a right knee 
disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans






REMAND

The veteran served on active duty from May 1965 to May 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 RO decision.  By a 
June 2005 decision, the Board denied claims of service 
connection for Crohn's disease and a right knee disorder.  
The Board also denied a claim for an increased rating for 
residuals of a shell fragment wound of the right thigh.  The 
veteran appealed the denials to the Court of Appeals for 
Veterans Claims (Court).  By a May 2007 joint motion, the 
parties to the appeal indicated that the veteran desired to 
pursue only the right knee claim.  In June 2007, the Court 
dismissed the appeal as to all issues except the claim of 
service connection for a right knee disorder.

With respect to the right knee claim, the parties to the 
joint motion agreed that the Board erred by not addressing 
the question of entitlement to service connection on a 
secondary basis-secondary to the veteran's service-connected 
right thigh disability.  In order to obtain evidence 
necessary to address this question, the case will be REMANDED 
to the agency of original jurisdiction (AOJ) for the 
following:

1.  Afford the veteran opportunity to 
submit additional evidence or to identify 
sources of additional evidence.  Assist 
him in obtaining such evidence.

2.  Thereafter, schedule the veteran for 
an orthopedic examination of the right 
knee.  The examiner should review the 
claims files, including any additional 
evidence obtained pursuant to the 
development sought in paragraph 1 above, 
and examine the veteran.  X-ray studies 
should be conducted to confirm whether 
the veteran experiences arthritis of the 
right knee.  After reviewing the evidence 
of record and examining the 


veteran, the examiner should provide an 
opinion as to a) whether any diagnosed 
right knee disability was caused by the 
veteran's service-connected right thigh 
wound residuals, and b) whether any 
diagnosed right knee disability was made 
worse by the veteran's service-connected 
right thigh wound residuals.  Opinions on 
each question should be provided as to 
each right knee disability diagnosed.  A 
detailed explanation should be provided 
for each opinion.

3.  Take adjudicatory action on the claim 
of service connection for right knee 
disability.  Consideration should include 
entitlement to service connection on a 
secondary basis-secondary to service-
connected right thigh disability.  If the 
benefit sought is not granted, a 
supplemental statement of the case should 
be issued.  The supplemental statement of 
the case should reflect consideration of 
38 C.F.R. § 3.310, both the current 
version as found in 38 C.F.R. § 3.310 
(2007) and the version in place before 
the October 10, 2006, change.  See 71 
Fed. Reg. 52744 (Sept. 7, 2006); 
38 C.F.R. § 3.310 (2006).  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the AOJ.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional 


development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).

